Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
  144408                                                                                                      Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 144408
                                                                     COA: 291578
                                                                     Genesee CC: 08-022018-FC
  KINO DOMINQUE CHRISTIAN,
             Defendant-Appellant.
  _________________________________________/

        By order of March 26, 2012, the application for leave to appeal the September 22,
  2011 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Vaughn (Docket No. 142627). On order of the Court, the case having been
  decided on July 9, 2012, 491 Mich 642 (2012), the application is again considered, and it
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
           d0827                                                                Clerk